Name: Commission Regulation (EEC) No 1387/85 of 28 May 1985 on the sale on the internal market of 40 000 tonnes of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: trade policy;  marketing;  Europe
 Date Published: nan

 29 . 5 . 85 Official Journal of the European Communities No L 140/5 COMMISSION REGULATION (EEC) No 1387/85 of 28 May 1985 on the sale on the internal market of 40 000 tonnes of common wheat held by the German intervention agency of common wheat with a view to its use in the milling trade and in animal feed in the German Democratic Republic . Article 2 The control referred to in Article 2 of Regulation (EEC) No 1687/76 must ensure that all the quantities sold will be used pursuant to Article 1 . Article 3 When setting additional terms and conditions compa ­ tible with the provisions of this Regulation, the German intervention agency may inter alia impose a time limit for the use of common wheat sold pursuant to Article 1 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), and in particular Article 4 thereof, Whereas German intervention stores already hold large quantities of common wheat ; whereas, in the interests of the management of the Community market, part of those stocks should be disposed of ; Whereas there is a demand for supplies for the milling trade and for use as animal feed ; whereas considera ­ tion should therefore be given to putting up for sale on the internal market common wheat held by the German intervention agency ; Whereas, moreover, as regards monitoring, the provi ­ sions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (4), as last amended by Regulation (EEC) No 2794/83 (5), are applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 The following point 20 and footnote relating thereto are hereby added to part II of the Annex to Regulation (EEC) No 1687/76, 'Products subject to a use and/or destination other than that mentioned under I' : '20 . Commission Regulation (EEC) No 1387/85 of 28 May 1985 on the sale on the internal market of 40 000 tonnes of common wheat held by the German intervention agency (20). On the dispatch of common wheat for proces ­ sing ;  section 104 : "For processing" (Article 1 of Regulation (EEC) No 1387/85),  section 106 : the date on which the common wheat withdrawn from interven ­ tion . HAS ADOPTED THIS REGULATION : (20) OJ No L 140, 29 . 5 . 1985, p. 5.' Article 1 The German intervention agency shall sell on the internal market by invitation to tender 40 000 tonnes Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 9 . 1984, p. 1 . O OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 190, 14 . 7 . 1976, p. 1 . 0 OJ No L 274, 7 . 10 . 1983 , p. 18 . No L 140/6 Official Journal of the European Communities 29. 5. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1985. For the Commission Frans ANDRIESSEN Vice-President